     Case 1:18-cv-00744-NONE-SKO Document 89 Filed 08/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9       U.S EQUAL EMPLOYMENT                                       Case No. 1:18-cv-00744-NONE-SKO
         OPPORTUNITY COMMISSION,
10                                                                  ORDER REQUIRING DEFENDANTS TO
                              Plaintiff,                            SHOW CAUSE WHY SANCTIONS
11                                                                  SHOULD NOT ISSUE FOR FAILING TO
                                                                    COMPLY WITH THE COURT’S ORDER
                v.                                                  OR ALTERNATIVELY TO SUBMIT
12
                                                                    SETTLEMENT CONFERENCE
13                                                                  STATEMENT
         KS AVIATION, INC. d/b/a SIERRA
14       ACADEMY OF AERONAUTICS; XING
         KONG AVIATION SERVICE, LLC; and
15       Does 1-10 Inclusive,
16                            Defendants.
         _____________________________________/
17

18
              A settlement conference in this action is set for August 18, 2020, at 10:30 a.m. before the
19
     undersigned. (Doc. 83.) Pursuant to the Amended Order re Settlement Conference filed April 21,
20
     2020 (Order), the parties were each to submit a confidential settlement conference statement to the
21
     Court two weeks prior to the conference date. (Id. at 2.) The Court has timely received the
22
     confidential statement from Plaintiff; however, no statement has been received from Defendants.1
23
              This Court spends considerable time preparing for settlement conference so as to make it
24
     meaningful to the parties and results in a greater likelihood of settlement success. Settlement is
25
     extremely important in this district where the judges have one of the highest caseloads per judge in
26
     the United States. The settlement conference statement assists the Court in adequately preparing
27

28
     1
      This is not the first time Defendants have failed to comply with the Court’s orders in this case. (See Docs. 33, 37,
     47.)
     Case 1:18-cv-00744-NONE-SKO Document 89 Filed 08/06/20 Page 2 of 2


 1 for these matters. They are not pro forma.

 2          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules
 3 or with any order of the Court may be grounds for imposition by the Court of any and all sanctions

 4 . . . within the inherent power of the Court.” The Court has the inherent power to control its docket

 5 and may, in the exercise of that power, impose sanctions where appropriate, including dismissal of

 6 the action. Bautista v. Los Angeles Cty., 216 F.3d 837, 841 (9th Cir. 2000).

 7          Pursuant to the Order, the parties’ confidential settlement statements were due on August 4,
 8 2020. As noted above, Defendants have not submitted their confidential statement. Defendants are

 9 therefore required to show cause why sanctions should not issue for the failure to submit their

10 confidential settlement conference statement in compliance with the Court’s order. Alternatively,

11 Defendants may submit their confidential settlement conference statement by August 7, 2020.

12          Accordingly, IT IS HEREBY ORDERED that:
13          1.      By no later than August 7, 2020, Defendants shall either:
14                  a.     file a written response to this order showing cause why sanctions should not
15                         issue for the failure to comply with the Court’s order; or
16                  b.     submit their confidential settlement conference statement.
17 Failure to comply with this order may be grounds for the imposition of sanctions on any and

18 all counsel as well as any party or parties who cause such non-compliance.

19
     IT IS SO ORDERED.
20

21 Dated:        August 5, 2020                                  /s/   Sheila K. Oberto            .
22                                                     UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28

                                                      2
